Case: 1:20-cv-01422-JG Doc #: 21 Filed: 07/20/21 1 of 2. PageID #: 1385



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 -----------------------------------------------------------
                                                              :
 ANDRE HINES,                                                 :
                                                              :       CASE NO. 1:20-cv-1422
                                                              :
            Plaintiff,                                        :
                                                              :
 vs.                                                          :       OPINION AND ORDER
                                                              :       [Resolving Doc. 1]
 COMMISSIONER OF SOCIAL SECURITY, :
                                                              :
                                                              :
            Defendant.                                        :
                                                              :
 ------------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           On June 29, 2020, Plaintiff Andre Hines filed a complaint challenging Defendant

 Commissioner of Social Security’s decision to deny Hines Disability Insurance Benefits under

 the Social Security Act.1                  The Court referred the matter to Magistrate Judge Carmen E.

 Henderson.

           On June 21, 2021, Magistrate Judge Henderson issued a Report and Recommendation

 (“R&R”) finding that the Court should reverse and remand the Commissioner’s decision.2 On

 July 6, 2021, the Commissioner informed the Court that he would not file R&R objections.3

           The Federal Magistrates Act requires a district court to review de novo only the

 objected-to portions of an R&R.4 Failure to timely object waives a party’s right to contest the




 1
   Doc. 1.
 2
   Doc. 19.
 3
   Doc. 20.
 4
   28 U.S.C. § 636(b)(1).
Case: 1:20-cv-01422-JG Doc #: 21 Filed: 07/20/21 2 of 2. PageID #: 1386

 Case No. 1:20-cv-1422
 Gwin, J.

 R&R.5 Where a party does not object to the R&R, a district court may adopt the R&R without

 review.6

        Here, the Commissioner has waived any right to dispute the R&R findings.7

 Nonetheless, reviewing the administrative record, this Court agrees with Magistrate Judge

 Henderson’s conclusion that the ALJ misapplied the law by failing to weigh the abundant

 medical evidence regarding Plaintiff Hines’s crushed right foot and associated pain.8 The

 ALJ’s omission requires a remand.9

        Accordingly, given the Commissioner’s decision not to object to the R&R and the

 merit of Plaintiff Hines’s complaint, the Court ADOPTS Magistrate Judge Henderson’s R&R,

 incorporates it as if fully restated herein, and REVERSES and REMANDS the Commissioner’s

 decision.

        IT IS SO ORDERED.

        Dated: July 20, 2021                               s/     James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE




 5
   Thomas v. Arn, 474 U.S. 140, 154 (1985); Gerth v. Warden, Allen Oakwood Corr. Inst.,
 938 F.3d 821, 827 (6th Cir. 2019).
 6
   See Thomas, 474 U.S. at 149–50.
 7
   Doc. 20.
 8
   Doc. 19 at 9–13.
 9
   Reynolds v. Comm’r of Soc. Sec., 424 F. App’x 411, 414 (6th Cir. 2011) (“[A]n ALJ must
 include a discussion of findings and conclusions, and the reasons or basis therefor, on all the
 material issues of fact, law, or discretion presented on the record.”) (quotation omitted).
                                                 -2-
